Citation Nr: 1540499	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a dental disorder, including as secondary to posttraumatic stress disorder (PTSD), major depressive disorder, and bulimia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2001 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the RO in May 2014.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA and VBMS).  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.

The issue(s) of service connection for dental disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An April 2008 RO decision denied service connection for dental disorder; the Veteran did not appeal, nor was new and material evidence received within one year.

2.  The evidence received since the April 2008 RO decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for dental disorder.




CONCLUSION OF LAW

The April 2008 denial of the service connection claim for dental disorder was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO initially denied service connection for dental disorder in a November 2007 rating decision, finding that there was no evidence of dental trauma during military service.  An April 2008 rating decision found that there was no evidence that the Veteran's dental condition, extensive enamel erosion, was related to service-connected major depressive disorder with bulimia.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the April 2008 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted a petition to reopen her claim in November 2011, stating that she had to have her teeth pulled due to her bulimia.  Pertinent evidence received since the April 2008 denial of the Veteran's claim for dental disorder includes ongoing dental treatment records containing multiple dental diagnoses, as well as a January 2014 VA examination and etiological opinion. 

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen the claim of service connection for a dental disorder has been received.  The treatment records and examination report are not cumulative and redundant of evidence already of record.  They are also material, as they suggest that the Veteran's current dental disorder is related to her service-connected bulimia.  For these reasons, the Board finds that the additional evidence received since the April 2008 decision is new and material to reopen service connection for dental disorder.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the service connection claim for dental disorder is reopened.


REMAND

The Veteran asserts that she has various dental problems due to her service-connected bulimia, including acid erosion and dental decay.  She further asserts that the acid erosion and dental decay has led to 4 teeth extractions, crowns, root canals, and fillings.  She seeks service connection solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).

The January 2014 VA examiner opined that the effects of bulimia on the Veteran's dentition are only limited to the mild enamel erosion and has not been the cause of her dental decay and tooth loss.  The examiner also found that the Veteran had a high caries risk before the onset of her eating disorder in 2001.  Finally, the examiner stated that "any dental conditions caused by the Veteran's bulimia would be a secondary dental condition . . . [which] are not recognized by the VA for rating purposes."

The Board finds this opinion is inadequate for several reasons.  First, it is unclear as to what dental diagnoses, if any, are secondary the Veteran's bulimia.  Second, even if several dental disabilities are not caused by the Veteran's bulimia, the examiner did not address whether any of the Veteran's dental disorders were aggravated by her bulimia.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Finally, the Board notes that the examiner's dismissal of the Veteran's claim on a secondary basis was contrary to 38 C.F.R. § 17.161.  As noted above, the Veteran is entitled to consideration of her service connection claim for the purpose of establishing eligibility for outpatient dental treatment.  Therefore, on Remand, an addendum opinion that clarifies whether each of the Veteran's dental diagnoses are caused or aggravated by her service-connected bulimia is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this Remand, to the January 2014 VA examiner (or another suitably qualified examiner, if unavailable), for an addendum opinion.

The examiner should identify all dental disorders that have been present during the period of the claim.

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the service-connected bulimia.

With regard to any dental disorder not found to be caused by bulimia, the examiner should provide an opinion as to whether it is at least as likely as not that the dental disorder(s) was/were aggravated (i.e., permanently worsened beyond their natural progression) by the bulimia.

If aggravation is found, the examiner should identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the dental disorder(s) by the bulimia.

The examiner is asked to provide a rationale for any opinions expressed and conclusions reached.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the issue on appeal as noted above.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


